Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/843435 application originally filed April 08, 2020.
Amended claims 1, 2, 5, 8, 9, 12-15, 17, 18 and 20-28, filed April 29, 2021, are pending and have been fully considered.  Claims 21-28 are new.  Claims 3, 4, 6, 7, 10, 11, 16 and 19 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “1-75 weight percent high moisture green sawdust biomass”, and the claim also recites “18-42 weight percent high moisture green sawdust biomass” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 9, 12-15, 17, 18 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taulbee (US 8,753,410) in view of Wolfgang et al. (DE 10 2007 051680 A1) hereinafter cited under English Translation “Wolfgang”.
Regarding Claims 1 and 3-12
	Taulbee discloses in the abstract, an apparatus and method are provided for producing fuel briquettes from high moisture fine coal. The apparatus includes a coal fine pelletizer, a pellet dryer and a fuel briquette former all provided in-line for the efficient production of fuel briquettes. The method comprises forming pellets from coal fines, drying those pellets to a desired moisture content of about 1 to about 10% and forming fuel briquettes from the dried pellets. 
	Taulbee discloses in paragraph 0008, fuel briquettes are formed from preformed coal fine pellets by adding biomass to the preformed pellets and then forming the pellets into fuel briquettes. 
coal fines and between about 2.0 and about 30.0 weight percent biomass. 
	Taulbee discloses in paragraph 0021, green or dried raw biomass may be added to the pelletizer 12 from the biomass supply source 22. When the optional biomass is added, it is done so as to comprise between about 2.0 and about 30.0 weight percent of the total material added to the pelletizer 12. Appropriate biomass materials useful in the present invention include, but are not limited to, switch grass, miscanthus, sawdust, wood flour, fescue, weeds, processed sorghum, corn stover, lignosulfonate, wheat straw, tall oil, paper sludge, extracted molasses and mixtures thereof. Generally, the moisture content of the coal fines, optional binder and optional biomass material being processed into pellets is on the order of between about 2 and about 50 percent.
	It is to be noted, Taulbee discloses the addition of biomass material but fails to teach the addition of hemp by-product to the biomass mixture of the fuel pellet.  
	However, it is known in the art to add hemp by-product to the biomass mixture of a fuel pellet in order to aid in an efficient fuel briquette, as taught by Wolfgang.
	Wolfgang discloses in the abstract, hemp briquette made from pressed hemp plant pieces, preferably finely chopped hemp plant, where the hemp briquette is free of binding agents. 	
	Wolfgang discloses in claim 7, the hemp briquette comprises at least one further renewable resource mixed in shredded form, in particular coniferous or deciduous wood, Flax, Miscantus or Sida hermaphrodita, the content of this at least one renewable raw material in shredded form maximum 50 wt.% and the hemp component is present in up to 100 wt.%.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add hemp by-product to the biomass mixture of Taulbee, as taught by Wolfgang.  The motivation to do so, is to use a biomass material that aids in an efficient fuel pellet with increased burning properties. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 2 and 21-28
	Taulbee discloses in paragraph 0021, green or dried raw biomass may be added to the pelletizer 12 from the biomass supply source 22. When the optional biomass is added, it is done so as to comprise between about 2.0 and about 30.0 weight percent of the total material added to the pelletizer 12. Appropriate biomass materials useful in the present invention include, but are not limited to, switch grass, miscanthus, sawdust, wood flour, fescue, weeds, processed sorghum, corn stover, lignosulfonate, wheat straw, tall oil, paper sludge, extracted molasses and mixtures thereof. Generally, the moisture content of the coal fines, optional binder and optional biomass material being processed into pellets is on the order of between about 2 and about 50 percent.
Regarding Claims 13-20
	Taulbee discloses in the abstract, an apparatus and method are provided for producing fuel briquettes from high moisture fine coal. The apparatus includes a coal fine pelletizer, a pellet dryer and a fuel briquette former all provided in-line for the efficient production of fuel 
	Taulbee discloses in paragraph 0008, fuel briquettes are formed from preformed coal fine pellets by adding biomass to the preformed pellets and then forming the pellets into fuel briquettes. 
	Taulbee discloses in paragraph 0010, a pelletized fuel product is provided. The pelletized fuel product comprises a pellet made from between about 98.0 and about 70.0 weight percent coal fines and between about 2.0 and about 30.0 weight percent biomass. 
	Taulbee discloses in paragraph 0021, green or dried raw biomass may be added to the pelletizer 12 from the biomass supply source 22. When the optional biomass is added, it is done so as to comprise between about 2.0 and about 30.0 weight percent of the total material added to the pelletizer 12. Appropriate biomass materials useful in the present invention include, but are not limited to, switch grass, miscanthus, sawdust, wood flour, fescue, weeds, processed sorghum, corn stover, lignosulfonate, wheat straw, tall oil, paper sludge, extracted molasses and mixtures thereof. Generally, the moisture content of the coal fines, optional binder and optional biomass material being processed into pellets is on the order of between about 2 and about 50 percent.
	It is to be noted, Taulbee discloses the addition of biomass material but fails to teach the addition of hemp by-product to the biomass mixture of the fuel pellet.  
	However, it is known in the art to add hemp by-product to the biomass mixture of a fuel pellet in order to aid in an efficient fuel briquette, as taught by Wolfgang.

	Wolfgang discloses in claim 7, the hemp briquette comprises at least one further renewable resource mixed in shredded form, in particular coniferous or deciduous wood, Flax, Miscantus or Sida hermaphrodita, the content of this at least one renewable raw material in shredded form maximum 50 wt.% and the hemp component is present in up to 100 wt.%.
	Wolfgang discloses on page 2 paragraph 4, the hemp briquette has excellent burning properties and can be used as a sole fuel. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add hemp by-product to the biomass mixture of Taulbee, as taught by Wolfgang.  The motivation to do so, is to use a biomass material that aids in an efficient fuel pellet with increased burning properties. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Taulbee discloses in paragraph 0016, a method and apparatus 10 for producing fuel briquettes from high moisture fine coal. As best illustrated in FIG. 1, the apparatus may be generally described as comprising a coal fine pelletizer 12, a pellet dryer 14 and a briquette former 16 all provided in-line for efficient production of the fuel briquettes B. The coal fine pelletizer 12 may take the form of substantially any type of pelletizer known in the art including, for example, a disk pelletizer, a pan pelletizer, a pin pelletizer, a drum roller, a rotary pelletizer and an extruder.  The briquette former 16 may take the form of substantially any appropriate briquette forming device including, for example, a continuous-roller briquetter, a ram briquetter, 2, drying those pellets to a moisture content of between about 1.0 and about 10.0% and forming fuel briquettes B from the dried pellets.  Taulbee discloses in paragraph 0023, the pellets may be spherical in shape having an average diameter of between about 0.1 and about 5.0 cm.  Alternatively, the pellets may be formed in a cylindrical shape having an average diameter of between about 0.1 and about 5.0 cm and lengths of between about 0.1 and about 20.0 cm. 
Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.
Applicants argued: “The primary reference to Taulbee teaches a method of producing fuel briquettes from high moisture fine coal or blends of high moisture fine coal and biomass. At column 3, line 64 to column 4, line 2 Taulbee does teach that the biomass may include sawdust. Significantly, Taulbee does not teach that the biomass may be "high moisture green sawdust" as set forth in amended claims 1, 9 and 13 of the present patent application.  It is the clear objective of the Taulbee reference to produce fuel briquettes from high moisture fine coal or blends of high moisture fine coal and biomass. As noted at column 1, lines 19-50, the amount of moisture in the "high moisture fine coal" is a significant problem in the production of briquettes and many approaches have been used to reduce that moisture content.  
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Taulbee discloses in paragraph 0021, green or dried raw biomass may be added to the pelletizer 12 from the biomass supply source 22. When the optional biomass is added, it is done so as to comprise between about 2.0 and about 30.0 weight percent of the total material added to the pelletizer 12. Appropriate biomass materials useful in the present invention include, but are not limited to, switch grass, miscanthus, sawdust, wood flour, fescue, weeds, processed sorghum, corn stover, lignosulfonate, wheat straw, tall oil, paper sludge, extracted molasses and mixtures thereof. Generally, the moisture content of the coal fines, optional binder and optional biomass material being processed into pellets is on the order of between about 2 and about 50 percent.  It is to be noted, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argued: “The secondary reference to Wolfgang is cited for disclosing the concept of using hemp in a fuel briquette. Nowhere does Wolfgang mention coal fines much less the concept of using hemp and coal fines together in a fuel briquette. Further, and perhaps more significantly, Applicant can find no mention in Wolfgang of the use of sawdust in a fuel briquette much less high moisture green sawdust ranging in moisture from 18 to 42 weight percent on a total weight basis as now set forth in amended independent claims 1, 9 and 13. Thus, it is clear that Wolfgang fails to address the shortcoming of the primary reference to Taulbee noted above. Since the proposed combination of Taulbee and Wolfgang fails to teach that "all the claimed elements were 
Applicants arguments are not deemed persuasive.  First, Wolfgang is not relied upon to teach the “green sawdust” but rather is relied upon to teach the addition of hemp or hemp byproduct to the various biomass combination of Taulbee, as stated in the above rejection.  Second, applicants open-ended claim language “comprising” allows for the addition of other additives to the composition such as those set forth in the prior art, which is taught by Taulbee modified by Wolfgang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771